57W5
                                        ELECTRONIC RECORD
                                                                                          StO-tS
COA#        10-14-00219-CR                                   OFFENSE:         Habeas Corpus


STYLE:      Ex parte Darrick Edward Rossv.                       COUNTY:      Walker


TRIAL COURT:              278th District Court                                                     MOTION
TRIAL COURT #:            26383                                   FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Jerry A. Sandel                    DATE:
DISPOSITION:       AFFIRMED                                       JUDGE:




DATE:         April 9, 2015

JUSTICE:      Scoggins                 PC              S   YES

PUBLISH:                               DNP:      YES


CLK RECORD:        8/28/2014                               SUPPCLKRECORD:
RPT RECORD:        8/26/2014                               SUPPRPTRECORD:
STATE BR:                                                  SUPP BR:

APP BR:            12/5/2014 - Anders                      PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS                               sin-if
ELECTRONIC RECORD                                                   CCA#



           PRO SE                  Petition                           Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                      JUDGE:

DATE: O^l/b/^Off                   ~                                  SIGNED:                       PC:

JUDGE:        rM      UjUIaO*—                                        PUBLISH:                     DNP:




                   MOTION FOR REHEARING IN                            MOTION FOR STA Y OF MAN DATE IS:

CCA IS:.                      ON                                                              ON

JUDGE:                                                                JUDGE: